Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites "...a non-linear portion that has a non-linear shape in a section passing through an axial center..." Applicant’s disclosure does not describe claim 1 in a way that would allow one skilled in the art to practice the claimed invention. As further discussed below, the MPEP lays out eight factors to consider whether the level of experimentation would be undue. MPEP 2164.01(a).
(A) The breath of the claims. The first analytical step requires that the Examiner determine exactly what subject matter is encompassed by the claims. In the instant application, claim 1 requires the non-linear portion to have a shape in a section passing through an axial center.
(B) The nature of the invention i.e., the subject matter to which the claimed invention pertains. The instant application pertains to forming a differential device where a differential case and a differential ring gear are assembled together. The two face each other and are spaced apart so that a first welding surface and a second welding surface form a non-linear portion that has a non-linear shape in a section passing through an axial center.
(C) The state of the prior art. The current state of the prior art discloses numerous references directed to differential devices with a casing and ring gear that are assembled together and welded. 
(D) The level of one of ordinary skill. Applicant’s disclose must be sufficient to enable a manufacturer of differential devices having three-to-five years of experience to use the invention.
(E) The level of predictability in the art. The predictability or lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. The instant invention is within the mechanical arts. The mechanical arts are typically considered predictable (as compared to pharmaceutical arts). However, this predictability does not cure the lack of direction provided by the inventor, or lack of working examples, that would allow one of ordinary skill to understand how the non-linear portion has a shape that passes through an axial center.
(F) The amount of direction provided by inventor. The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or us the invention.
Upon reviewing the instant application, the originally filed disclosure broadly describes the differential ring gear has a cylindrical shape with a center, labeled CTD in Figure 1, located in the center of left and right drive shafts in an axial direction ([0040]). There is also a center labeled CTR which appears to indicate an axial plane of the differential ring gear ([0014]). There is recitation for the non-linear portion 80 to pass through the center CTD as described in paragraph [0024]. However, looking at Figures 1-2, the non-linear portion does not pass through the center line CTD in the cross section. The non-linear portion 80 leads into the void and is a part of the separation portion 60. Knowing this, it is unclear how the non-linear portion can go through an axial center. 
(G) The existence of working examples. In Applicant’s originally filed specification, it is known that there is a prescribed distance provided in a welding portion and a laser welding is performed ([0004]).
	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. It is unclear how to form a separation portion that passes through an axial center without affecting the nature of a differential device since the gases from welding would then leak into other portions of the differential device. It therefore would require undue experimentation to perform the invention as recited in claim 1.
	After considering all of the above factors, claim 1 is not enabled by the originally filed disclosure. Since there are numerous pieces of art that disclose an assembling of differential case and a ring gear and welding the two with an energy beam, one of ordinary skill in the art, after reading Applicant’s specification, would not know how to form a non-linear portion having a non-linear shape that passes through an axial center. 
	Claims 2-8 are thus rejected for their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires the non-linear portion to pass through an axial center. It is unclear what is defined as the axial center, for which element of the differential device or of the differential device in general, and how the non-linear portion passes through said axial center. The non-linear portion stops as it is connected to the void, therefore it is unclear how the non-linear portion can pass through the axial center of the differential device. 
	Claims 2-8 are thus rejected for their dependency.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                       

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726